Citation Nr: 1307719	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  11-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected residuals of pulmonary tuberculosis (PTB).

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected residuals of PTB.

3.  Entitlement to service connection for colon cancer, to include as secondary to the service-connected residuals of PTB.

4.  Entitlement to service connection for a prostate disability (to include benign prostate hypertrophy (BPH), to include as secondary to the service-connected residuals of PTB.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1943 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his January 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a March 2011 correspondence, he withdrew the request.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2012).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for COPD, hypertension, colon cancer, and a prostate disability to include BPH, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R.
§ 3.159(c), (d) (2012).

Pursuant to the September 2012 Board Remand, the Veteran was afforded a VA examination in October 2012.  Following the evaluations and with review of the claims file, the VA examiner opined with sufficient rationale that it is less likely as not that the claimed conditions were incurred in or caused by active military service, or proximately due to or the result of the Veteran's service-connected condition.  With respect to the claims listed above, however, the Board finds the opinions inadequate to render a decision for the claims on appeal, as secondary to the service-connected residuals of PTB.  As noted in the September 2012 Board Remand, service connection is also permitted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, as explicitly instructed by the Board in the September 2012 Remand, the VA examiner did not address whether the claimed conditions (COPD, hypertension, colon cancer, and a prostate disability to include BPH), are aggravated by the service-connected residuals of PTB.  Thus an additional VA medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the September 2012 Board Remand and an adequate medical opinion must be obtained as to the etiology of the Veteran's COPD, hypertension, colon cancer, and a prostate disability to include BPH.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. If possible, request that the physician who conducted the October 2012 VA examination review the claims file and provide an addendum medical opinion.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the October 2012 examiner is not available, obtain the requested opinion from another medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the examiner.

The examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that COPD was caused or aggravated by (permanently worsened in severity) his active service or by his service-connected residuals of PTB?

b) Is it at least as likely as not (50 percent probability or greater) that hypertension was caused or aggravated by (permanently worsened in severity) his active service or by his service-connected residuals of PTB?

c) Is it at least as likely as not (50 percent probability or greater) that colon cancer was caused or aggravated by (permanently worsened in severity) his active service or by his service-connected residuals of PTB?

d) Is it at least as likely as not (50 percent probability or greater) that a prostate disability, to include BPH, was caused or aggravated by (permanently worsened in severity) his active service or by his service-connected residuals of PTB?

Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner concludes that the Veteran's service-connected residuals of PTB aggravated COPD, hypertension, colon cancer, and/or a prostate disability to include BPH, the examiner must further specify, to the extent possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, identifying the "baseline" severity of such disability prior to any aggravation by the residuals of PTB and the level of severity existing after the aggravation occurred.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the addendum medical opinion.  If the requested addendum does not include adequate responses to the specific opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



